 Exhibit 10.13

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (“Agreement”) is made as of March 17, 2016, by and among
JERRICK MEDIA HOLDINGS, Inc., a corporation incorporated under the laws of the
State of Nevada and located at 202 S. Dean Street, Englewood, NJ 07631 (“JMH”),
and JERRICK VENTURES, LLC, a corporation incorporated under the laws of the
State of Delaware and located at 202 S. Dean Street, Englewood, NJ 07631 (“JV”
and together with JMH, collectively, the “Company”), in favor of
________________________ (the “Secured Party”).

 

WHEREAS, pursuant to a Subscription Agreement dated March 17, 2016 (the
“Subscription Agreement”) by and between JMH and the Buyer (and consented to by
JV), (i) JMH has agreed to issue to the Buyer and the Buyer has agreed to
purchase from JMH a debenture, dated March 17, 2016 (the “Debenture”), issued by
JMH in favor of the Buyer; and (ii) JMH has agreed to issue to the Buyer and the
Buyer has agreed to purchase from JMH a commons stock purchase warrant, dated
March 17, 2016 (the “Warrant”), each as more specifically set forth in the
Subscription Agreement; and

WHEREAS, in order to induce the Secured Party to purchase the Debenture and the
Warrant, Company has agreed to execute and deliver to the Secured Party this
Agreement for the benefit of the Secured Party and to grant to Secured Party an
unconditional and continuing, first priority security interest in all of the
assets and property of the Company to secure the prompt payment, performance and
discharge in full of all of Company’s obligations under the Debenture, the
Warrant, the Subscription Agreement and the other Transaction Documents.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound, hereby do agree as follows:

 

1.           Recitals. The recitations set forth in the preamble of this
Agreement are true and correct and incorporated herein by this reference.

 



1

 

 

2.           Construction and Definition of Terms. In this Agreement, unless the
express context otherwise requires: (i) the words “herein,” “hereof’ and
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular provision of this Agreement; (ii) references to the words
“Section” or “Subsection” refer to the respective Sections and Subsections of
this Agreement, and references to “Exhibit” or “Schedule” refer to the
respective Exhibits and Schedules attached hereto; (iii) wherever the word
“include,” “includes” or “including” is used in this Agreement , it will be
deemed to be followed by the words “without limitation.” All capitalized terms
used in this Agreement that are defined in the Debenture or otherwise defined in
Articles 8 or 9 of the Code shall have the meanings assigned to them in the
Debenture or the Code, respectively and as applicable, unless the context of
this Agreement requires otherwise. In addition to the capitalized terms defined
in the Code and the Debenture, unless the context otherwise requires, when used
herein, the following capitalized terms shall have the following meanings
(provided that if a capitalized term used herein is defined in the Debenture and
separately defined in this Agreement, the meaning of such term as defined in
this Agreement shall control for purposes of this Agreement):

 

(a)          “Agreement” means this Security Agreement and all amendments,
modifications and supplements hereto.

 

(b)         “Bankruptcy Code” means the United States Bankruptcy Code, as
amended from time to time, or any other similar laws, codes, rules or
regulations relating to bankruptcy, insolvency or the protection of creditors.

 

(c)         “Business Premises” shall mean the Company’s offices located at 202
S. Dean Street, Englewood, NJ 07631, or any additional offices, warehouses, or
storage facilities that the Company may utilize for day to day operations.

 

(d)         “Closing” shall mean the date on which this Agreement is fully
executed by both parties.

 

(e)         “Code” shall mean the Uniform Commercial Code as in effect from time
to time in the State of Nevada, provided that terms used herein which are
defined in the Code as in effect in the State of Nevada on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute, except as the Secured Party may otherwise agree.

 

(f)          “Collateral” shall mean any and all property of the Company, of any
kind or description, tangible or intangible, real, personal or mixed,
wheresoever located and whether now existing or hereafter arising or acquired,
including the following: (i) all property of, or for the account of, the Company
now or hereafter coming into the possession, control or custody of, or in
transit to, Secured Party or any agent or bailee for Secured Party or any
parent, affiliate or subsidiary of Secured Party or any participant with Secured
Party in the Obligations (whether for safekeeping, deposit, collection, custody,
pledge, transmission or otherwise), including all cash, earnings, dividends,
interest, or other rights in connection therewith and the products and proceeds
therefrom, including the proceeds of insurance thereon; (ii) the following
additional property of the Company, whether now existing or hereafter arising or
acquired, and wherever now or hereafter located, together with all additions and
accessions thereto, substitutions, betterments and replacements therefor,
products and Proceeds therefrom, and all of the Company’s books and records and
recorded data relating thereto (regardless of the medium of recording or
storage), together with all of the Company’s right, title and interest in and to
all computer software required to utilize, create, maintain and process any such
records or data on electronic media, including all: (A) Accounts, and all goods
whose sale, lease or other disposition by the Company has given rise to Accounts
and have been returned to, or repossessed or stopped in transit by, the Company,
or rejected or refused by an Account debtor; (B) As-extracted Collateral; (C)
Chattel Paper (whether tangible or electronic); (D) Commodity Accounts; (E)
Commodity Contracts; (F) Deposit Accounts, including all cash and other property
from time to time deposited therein and the monies and property in the
possession or under the control of the Secured Party or any affiliate,
representative, agent, designee or correspondent of the Secured Party; (G)
Documents; (H) Equipment; (I) Farm Products; (J) Fixtures; (K) General
Intangibles (including all Payment Intangibles); (L) Goods, and all accessions
thereto and goods with which the Goods are commingled; (M) Health-Care Insurance
Receivables; (N) Instruments; (O) Inventory, including raw materials,
work-in-process and finished goods; (P) Investment Property; (Q)
Letter-of-Credit Rights; (R) Promissory Notes; (S) Software; (T) all Supporting
Obligations; (U) all commercial tort claims hereafter arising; (V) all
intellectual property; (W) all other tangible and intangible personal property
of the Company (whether or not subject to the Code), including, all bank and
other accounts and all cash and all investments therein, all proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions and
replacements of and to any of the property of the Company described within the
definition of Collateral (including, any proceeds of insurance thereon and all
causes of action, claims and warranties now or hereafter held by the Company in
respect of any of the items listed within the definition of Collateral), and all
books, correspondence, files and other Records, including, all tapes, desks,
cards, Software, data and computer programs in the possession or under the
control of the Company or any other Person from time to time acting for the
Company, in each case, to the extent of the Company’s rights therein, that at
any time evidence or contain information relating to any of the property
described or listed within the definition of Collateral or which are otherwise
necessary or helpful in the collection or realization thereof; (W) all real
property interests of the Company and the interest of the Company in fixtures
related to such real property interests; and (X) Proceeds, including all Cash
Proceeds and Noncash Proceeds, and products of any or all of the foregoing, in
each case howsoever the Company’s interest therein may arise or appear (whether
by ownership, security interest, claim or otherwise).

 



2

 

 

(g)           “Event of Default” shall mean any of the events described in
Section 4 hereof.

 

(h)          “Obligations” shall mean, now existing or in the future, any debt,
liability or obligation of any nature whatsoever (including any required
performance of any covenants or agreements), whether secured, unsecured,
recourse, nonrecourse, liquidated, unliquidated, accrued, voluntary or
involuntary, direct or indirect, absolute, fixed, contingent, ascertained,
unascertained, known, unknown, whether or not jointly owed with others, whether
or not from time to time decreased or extinguished and later decreased, created
or incurred, or obligations existing or incurred under any Transaction Document,
or any other agreement between the Company and the Secured Party, as such
obligations may be amended, supplemented, converted, extended or modified from
time to time.

 

(i)           “Transaction Documents” shall mean the Debenture, the Subscription
Agreement, the Warrant, and any security agreements or guarantee agreement or
any other document executed by the Company and the Secured Party in connection
with the Subscription Agreement.

 



3

 

 

3.           Security.

 

(a)          Grant of Security Interest. As security for the full payment and
performance of all of the Obligations, whether or not any instrument or
agreement relating to any Obligation specifically refers to this Agreement or
the security interest created hereunder, the Company hereby assigns, pledges and
grants to Secured Party an unconditional, continuing, first priority security
interest in all of the Collateral. Secured Party’s security interest shall
continually exist until all Obligations have been indefeasibly satisfied and/or
paid in full.

 

(b)          Representations, Warranties. Covenants and Agreement of the
Company. The Company covenants, warrants and represents, for the benefit of the
Secured Party, as follows:

 

(i)           The Company has the requisite corporate power and authority to
enter into this Agreement and otherwise to carry out its obligations hereunder.
The execution, delivery and performance by the Company of this Agreement and the
filings contemplated herein have been duly authorized by all necessary action on
the part of the Company and no further action is required by the Company. This
Agreement constitutes a legal, valid and binding obligation of the Company
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally.

 

(ii)           The Company represents and warrants that it has no place of
business or offices where its respective books of account and records are kept
or places where Collateral is stored or located, except for the Business
Premises.

 

(iii)        The Company is the sole owner of the Collateral (except for
non-exclusive licenses granted by the Company in the Company’s Ordinary Course
of Business), free and clear of any and all Encumbrances. The Company is fully
authorized to grant the security interests in and to pledge the Collateral to
Secured Party. There is not on file in any agency, land records or other office
of any Governmental Authority, an effective financing statement, security
agreement, license or transfer or any notice of any of the foregoing (other than
those that have been filed in favor of the Secured Party pursuant to this
Agreement) covering or affecting any of the Collateral. So long as this
Agreement shall be in effect, the Company shall not execute and shall not permit
to be on file in any such agency, land records or other office any such
financing statement or other document or instrument (except to the extent filed
or recorded in favor of the Secured Party pursuant to the terms of this
Agreement).

 

(iv)         No part of the Collateral has been judged invalid or unenforceable.
No Claim, Proceeding or other notice or other similar item has been received by
the Company that any Collateral or the Company’s use of any Collateral violates
the rights of any Person. There has been no adverse decision or claim to the
Company’s ownership rights in or exclusive rights to use the Collateral in any
jurisdiction or to the Company’s right to keep and maintain such Collateral in
full force and effect, and there is no Claim or Proceeding of any nature
involving said rights pending or, to the best knowledge of the Company,
threatened, before any Governmental Authority.

 



4

 

 

(v)           The Company shall at all times maintain its books of account and
records relating to the Collateral and maintain the Collateral at the Business
Premises, and the Company shall not relocate such books of account and records
or Collateral, except and unless: (A) Secured Party first approves of such
relocation, which approval may be withheld in Secured Party’s sole and absolute
discretion; (B) evidence that appropriate financing statements and other
necessary documents have been filed and recorded and other steps have been taken
to create in favor of the Secured Party valid, perfected and continuing liens in
the Collateral; or (C) Collateral is moved or relocated in the Company’s
Ordinary Course of Business, provided, however, that any permanent relocation of
any of the Collateral shall require Secured Party’s prior written approval in
accordance with Subsection 3(b)(v)(A) above.

 

(vi)         Upon making the filings described in the immediately following
sentence or by possession or control of such Collateral by Secured Party or
delivery of such Collateral to Secured Party, this Agreement creates, in favor
of the Secured Party, a valid, perfected, security interest in the Collateral.
Except for the filing of financing statements on Form UCC-1, no authorization or
approval of, or filing with, or notice to any Governmental Authority is required
either: (A) for the grant by the Company of, or the effectiveness of, the
security interest granted hereby or for the execution, delivery and performance
of this Agreement by the Company; or (B) for the perfection of or exercise by
the Secured Party of its rights and remedies hereunder.

 

(vii)        Simultaneous with the execution of this Agreement, the Company
hereby authorizes the Secured Party to file one or more UCC financing
statements, and any continuations, amendments, or assignments thereof with
respect to the security interests on the Collateral granted hereby, in such
jurisdictions as may be requested or desired by the Secured Party.

 

(viii)      The execution, delivery and performance of this Agreement, and the
granting of the security interests contemplated hereby, will not: (A) constitute
a violation of or conflict with the Certificate of Incorporation, Bylaws or any
other organizational or governing documents of the Company; (B) constitute a
violation of, or a default or breach under (either immediately, upon notice,
upon lapse of time, or both), or conflicts with, or gives to any other Person
any rights of termination, amendment, acceleration or cancellation of, any
provision of any Contract or agreement to which Company is a party or by which
any of the Collateral may be bound; (C) constitute a violation of, or a default
or breach under (either immediately, upon notice, upon lapse of time, or both),
or conflicts with, any Judgment of any Governmental Authority; (D) constitute a
violation of, or conflict with, any Law; or (E) result in the loss or adverse
modification of, or the imposition of any fine, penalty or other Encumbrance
with respect to, any Permit granted or issued to, or otherwise held by or for
the use of, the Company or any of the Collateral. No Consent (including from
stockholders or creditors of the Company) is required for the Company to enter
into and perform its obligations hereunder.

 



5

 

 

(ix)         The Company shall at all times maintain the liens and security
interests provided for hereunder as valid and perfected liens and security
interests in the Collateral in favor of the Secured Party until this Agreement
and the security interests hereunder shall terminate pursuant to Section 8(o)
below. The Company shall at all times safeguard and protect all Collateral, at
its own expense, for the account of the Secured Party. At the request of the
Secured Party, the Company will sign and deliver to the Secured Party at any
time, or from time to time, one or more financing statements pursuant to the
Code (or any other applicable statute) in form reasonably satisfactory to the
Secured Party and will pay the cost of filing the same in all public offices
wherever filing is, or is deemed by the Secured Party to be, necessary or
desirable to effect the rights and obligations provided for herein. Without
limiting the generality of the foregoing, the Company shall pay all fees, taxes
and other amounts necessary to maintain the Collateral and the security
interests granted hereunder, and the Company shall obtain and furnish to the
Secured Party from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain the
priority of the security interests hereunder.

 

(x)          The Company will not transfer, pledge, hypothecate, encumber,
license, sell or otherwise dispose of any of the Collateral without the prior
written consent of the Secured Party, which consent may be withheld in the
Secured Party’s sole and absolute discretion, except for transfers, sales or
licenses made in the Company’s Ordinary Course of Business.

 

(xi)         The Company shall keep, maintain and preserve all of the Collateral
in good condition, repair and order and the Company will use, operate and
maintain the Collateral in compliance with all Laws, and in compliance with all
applicable insurance requirements and regulations.

 

(xii)        The Company shall, within five (5) days of obtaining knowledge
thereof, advise the Secured Party promptly, in sufficient detail, of any
substantial or material change in the Collateral, and of the occurrence of any
event which would have a Material Adverse Effect.

 

(xiii)      The Company shall promptly execute and deliver to the Secured Party
such further deeds, mortgages, assignments, security agreements, financing
statements or other instruments, documents, certificates and assurances and take
such further action as the Secured Party may from time to time request and may
in its sole discretion deem necessary to perfect, protect or enforce its
security interest in the Collateral, including, placing legends on Collateral or
on books and records pertaining to Collateral stating that Secured Party has a
security interest therein.

 

(xiv)      The Company will take all steps reasonably necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action and accounts receivable in respect of the Collateral.

 

(xv)        The Company shall promptly notify the Secured Party in sufficient
detail upon becoming aware of any Claim, Proceeding, or any other litigation,
attachment, garnishment, execution or other legal process levied against any
Collateral or of any Claim, Proceeding or any other litigation, attachment,
garnishment, execution or other legal process which Company knows or has reason
to believe is pending or threatened against it or the Collateral, and of any
other information received by the Company that may materially affect the value
of the Collateral, the security interests granted hereunder or the rights and
remedies of the Secured Party hereunder.

 



6

 

 

(xvi)       All information heretofore, herein or hereafter supplied to the
Secured Party by or on behalf of the Company with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.

 

(xvii)      Company will promptly pay when due all Taxes and all transportation,
storage, warehousing and all other charges and fees affecting or arising out of
or relating to the Collateral and shall defend the Collateral, at Company’s
expense, against all claims of any Persons claiming any interest in the
Collateral adverse to Company or Secured Party.

 

(xviii)      During normal business hours and subject to prior reasonable notice
from Secured Party to the Company (which notice may be e-mail or telephonic
notice), Secured Party and its agents and designees may enter the Business
Premises and any other premises of the Company and inspect the Collateral and
all books and records of the Company (in whatever form).

 

(xix)        The Company shall cooperate with Secured Party to obtain and keep
in effect one or more control agreements in Deposit Accounts, Electronic Chattel
Paper, Investment Property and Letter-of-Credit Rights Collateral. In addition,
the Company, at the Company’s expense, shall promptly: (A) execute all notices
of security interest for each relevant type of Software and other General
Intangibles in forms suitable for filing with any United States or foreign
office handling the registration or filing of patents, trademarks, copyrights
and other intellectual property and any successor office or agency thereto; and
(B) take all commercially reasonable steps in any Proceeding before any such
office or any similar office or agency in any other country or any political
subdivision thereof, to diligently prosecute or maintain, as applicable, each
application and registration of any Software, General Intangibles or any other
intellectual property rights and assets that are part of the Collateral,
including filing of renewals, affidavits of use, affidavits of incontestability
and opposition, interference and cancellation proceedings.

 

(xx)         Company shall not file any amendments, correction statements or
termination statements concerning the Collateral without the prior written
consent of Secured Party.

 

(c)         Collateral Collections. After an Event of Default shall have
occurred, Secured Party shall have the right at any and all times to enforce the
Company’s rights against all Persons obligated on any of the Collateral,
including the right to: (i) notify and/or require the Company to notify any or
all Persons obligated on any of the Collateral to make payments directly to
Secured Party or in care of a post office lock box under the sole control of
Secured Party established at Company’s expense, and to take any or all action
with respect to Collateral as Secured Party shall determine in its sole
discretion, including, the right to demand, collect, sue for and receive any
money or property at any time due, payable or receivable on account thereof,
compromise and settle with any Person liable thereon, and extend the time of
payment or otherwise change the terms thereof, without incurring any liability
or responsibility to the Company whatsoever; and/or (ii) require the Company to
segregate and hold in trust for Secured Party and, on the day of Company’s
receipt thereof, transmit to Secured Party in the exact form received by the
Company (except for such assignments and endorsements as may be required by
Secured Party), all cash, checks, drafts, money orders and other items of
payment constituting any portion of the Collateral or proceeds of the
Collateral. Secured Party’s collection and enforcement of Collateral against
Persons obligated thereon shall be deemed to be commercially reasonable if
Secured Party exercises the care and follows the procedures that Secured Party
generally applies to the collection of obligations owed to Secured Party.

 



7

 

 

(d)          Care of Collateral. Company shall have all risk of loss of the
Collateral. Secured Party shall have no liability or duty, either before or
after the occurrence of an Event of Default, on account of loss of or damage to,
to collect or enforce any of its rights against, the Collateral, to collect any
income accruing on the Collateral, or to preserve rights against Persons with
prior interests in the Collateral. If Secured Party actually receives any
notices requiring action with respect to Collateral in Secured Party’s
possession, Secured Party shall take reasonable steps to forward such notices to
the Company. The Company is responsible for responding to notices concerning the
Collateral, voting the Collateral, and exercising rights and options, calls and
conversions of the Collateral. Secured Party’s sole responsibility is to take
such action as is reasonably requested by Company in writing, however, Secured
Party is not responsible to take any action that, in Secured Party’s sole
judgment, would affect the value of the Collateral as security for the
Obligations adversely. While Secured Party is not required to take certain
actions, if action is needed, in Secured Party’s sole discretion, to preserve
and maintain the Collateral, Company authorizes Secured Party to take such
actions, but Secured Party is not obligated to do so.

 

4.           Event of Default. Each of the Events of Default as defined in the
Debenture shall constitute an Event of Default hereunder.

 

5.           Rights and Remedies.

 

(a)          Rights and Remedies of Secured Party. Upon and after the occurrence
of an Event of Default, Secured Party may, without notice or demand, exercise in
any jurisdiction in which enforcement hereof is sought, the following rights and
remedies, in addition to the rights and remedies available to Secured Party
under the Subscription Agreement and any other Transaction Documents, the rights
and remedies of a secured party under the Code, and all other rights and
remedies available to Secured Party under applicable law or in equity, all such
rights and remedies being cumulative and enforceable alternatively, successively
or concurrently:

 

(i)           Take absolute control of the Collateral including transferring
into the Secured Party’s name or into the name of its nominee or nominees (to
the extent the Secured Party has not theretofore done so) and thereafter
receive, for the benefit of the Secured Party, all payments made thereon, give
all consents, waivers and ratifications in respect thereof and otherwise act
with respect thereto as though it were the outright owner thereof;

 



8

 

 

(ii)          Require the Company to, and the Company hereby agrees that it will
at its expense and upon request of the Secured Party forthwith, assemble all or
part of the Collateral as directed by the Secured Party and make it available to
the Secured Party at a place or places to be designated by the Secured Party
that is convenient to Secured Party, and the Secured Party may enter into and
occupy the Business Premises or any other premises owned or leased by the
Company where the Collateral or any part thereof is located or assembled in
order to effectuate the Secured Party’s rights and remedies hereunder or under
law, including removing such Collateral therefrom, without any obligation or
liability to the Company in respect of such occupation, the Company HEREBY
WAIVING ANY AND ALL RIGHTS TO PRIOR NOTICE AND TO JUDICIAL HEARING WITH RESPECT
TO REPOSSESSION OF COLLATERAL AND THE COMPANY HEREBY GRANTING TO SECURED PARTY
AND ITS AGENTS AND REPRESENTATIVES FULL AUTHORITY TO ENTER SUCH PREMISES;

 

(iii)         Without notice, except as specified below, and without any
obligation to prepare or process the Collateral for sale: (A) sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Secured Party’s offices or elsewhere, for cash, on credit or for
future delivery, and at such price or prices and upon such other terms as the
Secured Party may deem commercially reasonable; and/or (B) lease, license or
dispose of the Collateral or any part thereof upon such terms as the Secured
Party may deem commercially reasonable. The Company agrees that, to the extent
notice of sale or any other disposition of the Collateral shall be required by
law, at least ten (10) days’ notice to the Company of the time and place of any
public sale or the time after which any private sale or other disposition of the
Collateral is to be made shall constitute reasonable notification. The Secured
Party shall not be obligated to make any sale or other disposition of any
Collateral regardless of notice of sale having been given. The Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor and such sale may, without further notice, be made at
the time and place to which it was so adjourned. The Company hereby waives any
claims and actions against the Secured Party arising by reason of the fact that
the price at which any of the Collateral may have been sold at a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Obligations, even if the Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree, and waives all rights that the Company may have to require that all
or any part of such Collateral be marshaled upon any sale (public or private)
thereof. The Company hereby acknowledges that: (X) any such sale of the
Collateral by the Secured Party shall be made without warranty; (Y) the Secured
Party may specifically disclaim any warranties of title, possession, quiet
enjoyment or the like; and (Z) such actions set forth in clauses (X) and (Y)
above shall not adversely affect the commercial reasonableness of any such sale
of Collateral. In addition to the foregoing: (1) upon written notice to the
Company from the Secured Party after and during the continuance of an Event of
Default, the Company shall cease any use of any intellectual property or any
trademark, patent or copyright similar thereto for any purpose described in such
notice; (2) the Secured Party may, at any time and from time to time after and
during the continuance of an Event of Default, license, whether general, special
or otherwise, and whether on an exclusive or non-exclusive basis, any of the
Company’s intellectual property, throughout the universe for such term or terms,
on such conditions, and in such manner, as the Secured arty shall in its sole
discretion determine; and (3) the Secured Party may, at any time, pursuant to
the authority granted under this Agreement (such authority being effective upon
the occurrence and during the continuance of an Event of Default), execute and
deliver on behalf of the Company, one or more instruments of assignment of any
intellectual property (or any application or registration thereof), in form
suitable for filing, recording or registration in any country.

 



9

 

 

(iv)         Operate, manage and control the Collateral (including use of the
Collateral and any other property or assets of Company in order to continue or
complete performance of Company’s obligations under any contracts of Company),
or permit the Collateral or any portion thereof to remain idle or store the
same, and collect all rents and revenues therefrom.

 

(v)          Enforce the Company’s rights against any Persons obligated upon any
of the Collateral.

 

(vi)         The Company hereby acknowledges that if the Secured Party complies
with any applicable foreign, state, provincial or federal law requirements in
connection with a disposition of the Collateral, such compliance will not
adversely affect the commercial reasonableness of any sale or other disposition
of the Collateral.

 

(vii)       The Secured Party shall not be required to marshal any present or
future collateral security (including, this Agreement and the Collateral) for,
or other assurances of payment of, the Obligations or any of them or to resort
to such collateral security or other assurances of payment in any particular
order, and all of the Secured Party’s rights hereunder and in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights, however existing or arising. To the extent that
the Company lawfully may, the Company hereby agrees that it will not invoke any
law relating to the marshaling of collateral which might cause delay in or
impede the enforcement of the Secured Party’s rights under this Agreement or
under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, the Company hereby irrevocably waives the benefits
of all such laws.

 



10

 

 

(b)        Power of Attorney. Effective upon the occurrence of an Event of
Default, Company hereby designates and appoints Secured Party and its designees
as attorney-in-fact of and for the Company, irrevocably and with full power of
substitution, with authority to endorse the Company’s name on any notes,
acceptances, checks, drafts, money orders, instruments or other evidences of
payment or proceeds of the Collateral that may come into Secured Party’s
possession; to execute proofs of claim and loss; to adjust and compromise any
claims under insurance policies; and to perform all other acts necessary and
advisable, in Secured Party’s sole discretion, to carry out and enforce this
Agreement and the rights and remedies conferred upon the Secured Party by this
Agreement, the Subscription Agreement or any other Transaction Documents. All
acts of said attorney or designee are hereby ratified and approved by the
Company and said attorney or designee shall not be liable for any acts of
commission or omission, nor for any error of judgment or mistake of fact or law.
This power of attorney is coupled with an interest and is irrevocable so long as
any of the Obligations remain unpaid or unperformed or there exists any
commitment by Secured Party which could give rise to any Obligations.

  

(c)          Costs and Expenses. The Company agrees to pay to the Secured Party,
upon demand, the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Secured
Party and of any experts and agents, which the Secured Party may incur in
connection with: (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, waiver or other modification or
termination of this Agreement; (ii) the custody, preservation, use or operation
of, or the sale of, collection from, or other realization upon, any Collateral;
(iii) the exercise or enforcement of any of the rights of the Secured Party
hereunder; or (iv) the failure by the Company to perform or observe any of the
provisions hereof. Included in the foregoing shall be the amount of all expenses
paid or incurred by Secured Party in consulting with counsel concerning any of
its rights hereunder, under the Subscription Agreement or under applicable law,
as well as such portion of Secured Party’s overhead as Secured Party shall
allocate to collection and enforcement of the Obligations in Secured Party’s
sole but reasonable discretion. All such costs and expenses shall bear interest
from the date of outlay until paid, at the highest rate set forth in the
Debenture, or if none is so stated, the highest rate allowed by law. The
provisions of this Subsection shall survive the termination of this Agreement
and Secured Party’s security interest hereunder and the payment of all
Obligations.

 

6.            Security Interest Absolute. All rights of the Secured Party and
all Obligations of the Company hereunder, shall be absolute and unconditional,
irrespective of: (i) any lack of validity or enforceability of this Agreement,
the Subscription Agreement, and any other Transaction Documents or any agreement
entered into in connection with the foregoing, or any portion hereof or thereof;
(ii) any change in the time, manner or place of payment or performance of, or in
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from the terms and provisions of the
Subscription Agreement, any other Transaction Documents, or any other agreement
entered into in connection with the foregoing; (iii) any exchange, release or
non-perfection of any of the Collateral, or any release or amendment or waiver
of or consent to departure from any other collateral for, or any guaranty, or
any other security, for all or any of the Obligations; (iv) any action by the
Secured Party to obtain, adjust, settle and cancel in its sole discretion any
insurance claims or matters made or arising in connection with the Collateral;
or (v) any other circumstance which might otherwise constitute any legal or
equitable defense available to the Company, or a discharge of all or any part of
the security interests granted hereby. Until the Obligations shall have been
paid and performed in full, the rights of the Secured Party shall continue even
if the Obligations are barred for any reason, including, the running of the
statute of limitations or bankruptcy. In the event that at any time any transfer
of any Collateral or any payment received by the Secured Party hereunder shall
be deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the Bankruptcy Code or any
other similar insolvency or bankruptcy laws of any jurisdiction , or shall be
deemed to be otherwise due to any party other than the Secured Party, then, in
any such event, the Company’s obligations hereunder shall survive cancellation
of this Agreement, and shall not be discharged or satisfied by any prior payment
thereof and/or cancellation of this Agreement, but shall remain a valid and
binding obligation enforceable in accordance with the terms and provisions
hereof. The Company waives all right to require the Secured Party to proceed
against any other Person or to apply any Collateral which the Secured Party may
hold at any time, or to pursue any other remedy. The Company waives any defense
arising by reason of the application of the statute of limitations to any
obligation secured hereby.

 



11

 

 

7.           Indemnity. The Company agrees to defend, protect, indemnify and
hold the Secured Party forever harmless from and against any and all Claims of
any nature or kind (including reasonable legal fees, costs, expenses, and
disbursements of counsel) to the extent that they arise out of, or otherwise
result from, this Agreement (including, enforcement of this Agreement). This
indemnity shall survive termination of this Agreement.

 

8.           Miscellaneous.

 

(a)           Performance for Company. The Company agrees and hereby authorizes
that Secured Party may, in Secured Party’s sole discretion, but Secured Party
shall not be obligated to, whether or not an Event of Default shall have
occurred, advance funds on behalf of the Company , without prior notice to the
Company, in order to insure the Company’s compliance with any covenant, warranty
, representation or agreement of the Company made in or pursuant to this
Agreement, the Subscription Agreement, or any other Transaction Documents, to
continue or complete, or cause to be continued or completed, performance of the
Company’s obligations under any Contracts of the Company, or to preserve or
protect any right or interest of Secured Party in the Collateral or under or
pursuant to this Agreement, the Subscription Agreement or any other Transaction
Documents, including, the payment of any insurance premiums or taxes and the
satisfaction or discharge of any Claim, Obligation, Judgment or any other
Encumbrance upon the Collateral or other property or Assets of Company;
provided, however, that the making of any such advance by Secured Party shall
not constitute a waiver by Secured Party of any Event of Default with respect to
which such advance is made, nor relieve the Company of any such Event of
Default. The Company shall pay to Secured Party upon demand all such advances
made by Secured Party with interest thereon at the highest rate set forth in the
Debenture, or if none is so stated, the highest rate allowed by law. All such
advances shall be deemed to be included in the Obligations and secured by the
security interest granted Secured Party hereunder; provided, however, that the
provisions of this Subsection shall survive the termination of this Agreement
and Secured Party’s security interest hereunder and the payment of all other
Obligations.

 



12

 

 

(b)           Applications of Payments and Collateral. Except as may be
otherwise specifically provided in this Agreement or the Subscription Agreement,
all Collateral and proceeds of Collateral coming into Secured Party’s possession
and all payments made by any Person to Secured Party with respect to any
Collateral may be applied by Secured Party (after payment of any amounts payable
to the Secured Party pursuant to Section 5(c) hereof) to any of the Obligations,
whether matured or unmatured, as Secured Party shall determine in its sole, but
reasonable discretion. Any surplus held by the Secured Party and remaining after
the indefeasible payment in full in cash of all of the Obligations shall be paid
over to whomsoever shall be lawfully entitled to receive the same or as a court
of competent jurisdiction shall direct. Secured Party may defer the application
of Noncash Proceeds of Collateral, to the Obligations until Cash Proceeds are
actually received by Secured Party. In the event that the proceeds of any such
sale, collection or realization are insufficient to pay all amounts to which the
Secured Party is legally entitled, the Company shall be liable for the
deficiency, together with interest thereon at the highest rate specified in the
Debenture for interest on overdue principal thereof or such other rate as shall
be fixed by applicable law, together with the costs of collection and the
reasonable fees, costs, expenses and other client charges of any attorneys
employed by the Secured Party to collect such deficiency.

 

(c)           Waivers by Company. The Company hereby waives, to the extent the
same may be waived under applicable law: (i) notice of acceptance of this
Agreement; (ii) all claims and rights of the Company against Secured Party on
account of actions taken or not taken by Secured Party in the exercise of
Secured Party’s rights or remedies hereunder, under the Subscription Agreement,
and other Transaction Documents or under applicable law; (iii) all claims of the
Company for failure of Secured Party to comply with any requirement of
applicable law relating to enforcement of Secured Party’s rights or remedies
hereunder, under the Subscription Agreement, under any other Transaction
Documents or under applicable law; (iv) all rights of redemption of the Company
with respect to the Collateral; (v) in the event Secured Party seeks to
repossess any or all of the Collateral by judicial proceedings, any bond(s) or
demand(s) for possession which otherwise may be necessary or required; (vi)
presentment, demand for payment, protest and notice of non-payment and all
exemptions applicable to any of the Collateral or the Company; (vii) any and all
other notices or demands which by applicable law must be given to or made upon
the Company by Secured Party; (viii) settlement, compromise or release of the
obligations of any Person primarily or secondarily liable upon any of the
Obligations; (ix) all rights of the Company to demand that Secured Party release
account debtors or other Persons liable on any of the Collateral from further
obligation to Secured Party; and (x) substitution, impairment, exchange or
release of any Collateral for any of the Obligations. The Company agrees that
Secured Party may exercise any or all of its rights and/or remedies hereunder,
under the Subscription Agreement, the other Transaction Documents and under
applicable law without resorting to and without regard to any Collateral or
sources of liability with respect to any of the Obligations. Upon termination of
this Agreement and Secured Party’s security interest hereunder and payment of
all Obligations, within ten (10) Business Days following the Company’s request
to Secured Party, Secured Party shall release control of any security interest
in the Collateral perfected by control and Secured Party shall send Company a
statement terminating any financing statement filed against the Collateral.

 



13

 

 

(d)          Waivers by Secured Party. No failure or any delay on the part of
Secured Party in exercising any right, power or remedy hereunder, under this
Agreement, the Subscription Agreement, and other Transaction Documents or under
applicable law, shall operate as a waiver thereof.

 

(e)          Secured Party’s Setoff. Secured Party shall have the right, in
addition to all other rights and remedies available to it, following an Event of
Default, to set off against any Obligations due Secured Party, any debt owing to
the Company by Secured Party.

 

(f)         Modifications, Waivers and Consents. No modifications or waiver of
any provision of this Agreement, the Subscription Agreement, or any other
Transaction Documents, and no consent by Secured Party to any departure by the
Company therefrom, shall in any event be effective unless the same shall be in
writing, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given, and any single or partial written
waiver by Secured Party of any term, provision or right of Secured Party
hereunder shall only be applicable to the specific instance to which it relates
and shall not be deemed to be a continuing or future waiver of any other right,
power or remedy. No notice to or demand upon the Company in any case shall
entitle Company to any other or further notice or demand in the same, similar or
other circumstances.

 

(g)          Notices. Except as otherwise provided herein, Company waives all
notices and demands in connection with the enforcement of Secured Party’s rights
hereunder. All notices, requests, demands and other communications provided for
hereunder shall be made in accordance with the terms of the Subscription
Agreement.

 

(h)          Applicable Law and Consent to Jurisdiction. The Grantor and the
Secured Party each irrevocably agrees that any dispute arising under, relating
to, or in connection with, directly or indirectly, this Agreement or related to
any matter which is the subject of or incidental to this Agreement (whether or
not such claim is based upon breach of contract or tort) shall be subject to the
exclusive jurisdiction and venue of the state and/or federal courts located in
Middlesex County, New Jersey. This provision is intended to be a “mandatory”
forum selection clause and governed by and interpreted consistent with New
Jersey law. The Grantor and Secured Party each hereby consents to the exclusive
jurisdiction and venue of any state or federal court having its situs in said
county, and each waives any objection based on forum non conveniens. The Grantor
hereby waives personal service of any and all process and consent that all such
service of process may be made by certified mail, return receipt requested,
directed to the Grantor, as set forth herein in the manner provided by
applicable statute, law, rule of court or otherwise. Except for the foregoing
mandatory forum selection clause, this Agreement shall be construed in
accordance with the laws of the State of Nevada, without regard to the
principles of conflicts of laws, except to the extent that the validity and
perfection or the perfection and the effect of perfection or non-perfection of
the security interest created hereby, or remedies hereunder, in respect of any
particular Collateral are governed under the Code by the law of a jurisdiction
other than the State of Nevada, in which case such issues shall be governed by
the laws of the jurisdiction governing such issues under the Code.

 



14

 

 

(i)           Survival: Successors and Assigns. All covenants, agreements,
representations and warranties made herein shall survive the execution and
delivery hereof, shall survive Closing and shall continue in full force and
effect until all Obligations have been paid in full, there exists no commitment
by Secured Party which could give rise to any Obligations and all appropriate
termination statements have been filed terminating the security interest granted
Secured Party hereunder. Whenever in this Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party. In the event that Secured Party assigns this Agreement
and/or its security interest in the Collateral, Secured Party shall give written
notice to the Company of any such assignment and such assignment shall be
binding upon and recognized by the Company (provided that failure to deliver any
such written notice shall not impair, negate or otherwise adversely affect any
of the Secured Party’s rights or remedies under this Agreement or any other
Transaction Documents). All covenants, agreements, representations and
warranties by or on behalf of the Company which are contained in this Agreement
shall inure to the benefit of Secured Party, its successors and assigns. The
Company may not assign this Agreement or delegate any of its rights or
obligations hereunder, without the prior written consent of Secured Party, which
consent may be withheld in Secured Party’s sole and absolute discretion.

 

(j)           Severabilitv. If any term, provision or condition, or any part
thereof, of this Agreement shall for any reason be found or held invalid or
unenforceable by any court or governmental authority of competent jurisdiction,
such invalidity or unenforceability shall not affect the remainder of such term,
provision or condition nor any other term, provision or condition, and this
Agreement shall survive and be construed as if such invalid or unenforceable
term, provision or condition had not been contained therein.

 

(k)          Merger and Integration. This Agreement and the attached Schedules
(if any), together with the Subscription Agreement and the other Transaction
Documents, contain the entire agreement of the parties hereto with respect to
the matters covered and the transactions contemplated hereby and thereby, and no
other agreement, statement or promise made by any party hereto or thereto, or by
any employee, officer, agent or attorney of any party hereto, which is not
contained herein or therein shall be valid or binding.

 

(1)           WAIVER OF JURY TRIAL. THE COMPANY HEREBY: (a) COVENANTS AND AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY; AND (b)
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THE COMPANY AND
SECURED PARTY MAY BE PARTIES, ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY
PERTAINING TO THIS AGREEMENT, THE SUBSCRIPTION AGREEMENT AND/OR ANY
TRANSACTIONS, OCCURRENCES, COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY
OF THE FOREGOING) RELATING IN ANY WAY TO DEBTOR-CREDITOR RELATIONSHIP BETWEEN
THE PARTIES. IT IS UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER
OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR
PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS
SECURITY AGREEMENT. THIS WAIVER OF JURY TRIAL IS SEPARATELY GIVEN, KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY THE COMPANY AND THE COMPANY HEREBY AGREES THAT
NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.
SECURED PARTY IS HEREBY AUTHORIZED TO SUBMIT THIS AGREEMENT TO ANY COURT HAYING
JURISDICTION OVER THE SUBJECT MATTER AND THE COMPANY AND SECURED PARTY, SO AS TO
SERVE AS CONCLUSIVE EVIDENCE OF SUCH WAIVER OF RIGHT TO TRIAL BY JURY. THE
COMPANY REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF ITS OWN FREE WILL, AND/OR THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL.

 



15

 

 

(m)          Execution. This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

 

(n)           Headings. The headings and sub-headings contained in the titling
of this Agreement are intended to be used for convenience only and shall not be
used or deemed to limit or diminish any of the provisions hereof.

 

(o)           Termination. This Agreement and the security interests hereunder
shall terminate on the date on which all Obligations have been indefeasibly paid
or discharged in full and there are no commitments outstanding for Secured Party
to advance any funds to the Company, either under the Subscription Agreement,
the Transaction Documents or any other Contract. Upon such termination, the
Secured Party, at the request and at the expense of the Company, will join in
executing any termination statement with respect to any financing statement
executed and filed pursuant to this Agreement.

 

(p)           Gender and Use of Singular and Plural. All pronouns shall be
deemed to refer to the masculine, feminine, neuter, singular or plural, as the
identity of the party or parties or their personal representatives, successors
and assigns may require.

 

(q)           Further Assurances. The parties hereto will execute and deliver
such further instruments and do such further acts and things as may be
reasonably required to carry out the intent and purposes of this Agreement.

 



16

 

 

(r)           Time is of the Essence. The parties hereby agree that time is of
the essence with respect to performance of each of the parties’ obligations
under this Agreement. The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.

 

(s)           Joint Preparation. The preparation of this Agreement has been a
joint effort of the parties and the resulting documents shall not, solely as a
matter of judicial construction, be construed more severely against one of the
parties than the other.

 

(t)           Increase in Obligations. It is the intent of the parties to secure
payment of the Obligations, as the amount of such Obligations may increase from
time to time in accordance with the terms and provisions of the Subscription
Agreement, and all of the Obligations, as so increased from time to time, shall
be and are secured hereby. Upon the execution hereof, the Company shall pay any
and all documentary stamp taxes and/or other charges required to be paid in
connection with the execution and enforcement of the Subscription Agreement and
this Agreement, and if, as and to the extent the Obligations are increased from
time to time in accordance with the terms and provisions of the Debenture, then
the Company shall immediately pay any additional documentary stamp taxes or
other charges in connection therewith.

 

[signature page follows]

 



17

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement as of the day and year first above written.

 



  COMPANY:         JERRICK MEDIA HOLDINGS, INC.         By:     Name:     Title:
          JERRICK VENTURES LLC         By:     Name:     Title:          
SECURED PARTY:         By:     Name:     Title:  

 

 

18

 

